Title: To George Washington from Robert Eden, 17 April 1778
From: Eden, Robert
To: Washington, George

 

Clarges Street piccadilly [London] 17th April 1778

Notwithstanding the different Parts, Sir, that we have taken in the unhappy differences still subsisting between Great Britain and America, I flatter myself there yet remains a mutual Share of Esteem between Your Excellency and me; And I hope you do me the Justice to think that, should the Commissioners, by whom I have the Honour of sending this, be fortunate enough to accomplish a Reconciliation, it will give me the highest Pleasure. When I inform Your Excy that my Brother, Wm Eden, whom I have a very great Regard for, is one of them, I have no Doubt of his meeting with all such Civilities as You, in your Station, can offer, or he, in his, desire. You may believe me when I assure you that he heartily wishes Success to his Undertaking; and that you will find in him as much Candour and probity as you could desire in a person you will probably have to treat with. He will assure you that I have endeavoured at all Times to do Justice to your Character, and that I shall be happy in meeting Your Excy again on the same free & freindly Terms we formerly lived. I beg my Compliments may be offered to Mrs Washington, & Mr & Mrs Custis; and have the Honour to be with great Regard, Sir Your Excys sincere freind & obedt humble Servant

Robt Eden

